Exhibit 10.18

 

Facility License Agreement

 

This Teqcorner Facility License Agreement (this “Agreement”) by and between
Teqcorner, a Delaware Limited Liability Company and the individual or entity
named in Section A below (“Client”) is effective as of November 1st, 2003 with
respect to Clients’ license of the portion identified in Exhibit D hereto (the
“Client Area”) of the Teqcorner facility named in Section B.1 below (the
“Facility”).

 

License Outline

 

A.

PARTIES TO THE LICENSE

CLIENT

1.

Client Legal Name:

 

Gladstone Capital Corporation

2.

Client Business Name (if different):

 

Same

3.

Client State/Province of Formation:

 

Delaware

4.

Client Address:

 

 

5.

Client Contact Person, Phone Number, Fax and E-Mail:

 

 

 

Daivd Gladstone 1616 Anderson Road, McLean, VA 22102 703 286 7000

6.

Billing Contact Information (if different):

 

 

7.

Client Tax ID Number:

 

 

TEQCORNER, LLC
1616 Anderson Road, McLean, Virginia  22102
United States

B.

BASIC TERMS

 

 

1.

Facility:

 

1616 Anderson Road, McLean, VA  22102

2.

Nature of Client’s Business in Client Area:

 

 

3.

Beginning Date of Initial Term:

 

November 1, 2003

4.

Initial Term:

 

12 months

5.

End Date of Initial Term:

 

October, 31 2004

C.

CLIENT AREA SPECIFICATIONS (As depicted in the facility map in Exhibit D
attached hereto.)

1.

Client Area*:

 

Area 209

 

Area 208

2.

Total Monthly Base Service Area Fee

 

$5,700.00

 

$6,590.00

3.

Total Refundable Service Retainer (due upon execution of the Agreement):

 

Current retainer will be applied to this agreement

 

Current retainer will be applied to this agreement

4.

Monthly Additional Service Fees:

 

$612.50

 

$612.50

5.

One Time Set-Up Fees:

 

waived

 

n/a

6.

Occupancy:

 

10

 

10

7.

Parking Spaces (if applicable):

 

10

 

10

8.

Due on Signing (Base Service Fee for September)

 

Current billing cycle will
apply

 

Current billing cycle will
apply

9.

Due on Signing – Refundable Security Retainer (separate checks, please)

 

n/a

 

n/a

10.

Reocurring Monthly Base Service Fee and Monthly Additional Service Fee Due on
the 1st of Each Month

 

n/a

 

$13,515.00

11.

Duration

 

12 months

 

12 months

D.

EXHIBITS

 

 

 

 

Exhibit A – Teqcorner Facility Service License General Terms and Conditions

Exhibit B – Teqcorner Base Services

Exhibit C – Teqcorner Additional Services and Voice and Data Services

Exhibit D – Client Area Map

E.

RENEWAL

I would like my license to automatically renew at the above-listed rates(w/4%
annual escalator)for my area #209 and #208

Same Term

XX

Shorter Term

N/A

Monthly

N/A

 

Client will give ninety (90) days written notice if Client wants to cancel my
renewal. Each party has read and understands the terms and conditions as
outlined in Exhibit A or Facilities Services Licenses General Terms and
Conditions and agrees to be bound by those terms and conditions.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

TEQCORNER FACILITY SERVICE LICENSE GENERAL TERMS AND CONDITIONS

 

1.General

 

These terms and conditions apply to the Facility Service License (the “License”)
signed by Client.  Under the License, Teqcorner has agreed to provide Client
with the Client Area identified in The Teqcorner License Summary to the License
and the base services described in the Services Guide – EXHIBIT C to the License
(the “Base Services”).  The Base Services and charges for use of the Client Area
are included in the monthly base service fees (the “Base Service Fees”) payable
by Client to Teqcorner.  In addition, Teqcorner provides Technology Services (as
defined in Section 3(b)) and the other additional services described in the
Services Guide – EXHIBIT C to the License (the “Additional Services” and
together with the Base Services and the Technology Services, the “Services”).

 

2.Use of Client Area

 

(a) Nature of Client’s Business.  Clients will have the right to use the Client
Area exclusively during the Term (as defined in Section 4(a)) of this Exhibit A.
Client may use the Client Area only for office purposes connected to the
business described in the License.  Any use of the Client Area or the Facility
of a “retail” nature, including retail sale of goods to the public or other
Clients of the Facility, or any other use involving frequent visits by the
public is strictly prohibited.  Client will not (i) engage in any business that
competes, directly or indirectly, with Teqcorner’ business of providing
facilities, infrastructure and related services or (ii) use the Teqcorner name
in any manner.

 

(b) Client Equipment.  Client will not install any furniture or office
equipment, cabling, Internet or telecom connections without Teqcorner’ prior
written consent, which Teqcorner may refuse in its absolute discretion. 
Teqcorner has the right to have all such installations done by Teqcorner’
designees at Client’s sole cost and expense.

 

(c) Care of Client Area and Facility.  Client is responsible and liable for any
damage caused by it agents, employees, invitees, or persons permitted by Client
in the Building, the Facility or the Client Area.  Client agrees to take care of
the Client Area, the Facility, the equipment, furnishings and other property
that it uses and acts at all times in a commercially responsible manner.  Client
may not alter any part of the Client Area, the Building, the Facility, equipment
or furnishings provided by Teqcorner to Client.

 

(d) Client Name and Client Address. Client may use the address of the Facility
as its business address.  Client may conduct its business at the Facility only
in the name(s) specified in Sections A.1 and A.2 of the License.  If Client
desires to conduct its business in another name, it must submit a Name Change
Form to Teqcorner for approval, which will not be unreasonably withheld.  Client
may not post signs on the windows or doors of the Client Area or the Facility
that are visible to those outside the Client Area. Teqcorner will provide all
signage for the Client Area.

 

(e) Compliance with Laws.  Client will not use the Client Area for any purpose
that would cause a violation of the License or any applicable laws, rules or
regulations or that in Teqcorner’ sole discretion is dangerous, illegal,
interferes with other Clients or impairs the quality, character, reputation or
appearance of the Building, the Facility or the Client Area.

 

(f) Facility Rules and Regulations.  Client agrees to observe all rules and
regulations that Teqcorner imposes generally on Clients and users of its
facilities.

 

(g) Inventory.  Client will sign an inventory list document when it moves into
the Client Area (the “Inventory List”).  The Inventory List will include all
furniture, equipment and supplies in the Client Area and the condition of such
items.  The Inventory List will be updated as necessary to reflect additional
items supplied by Teqcorner to Client.

 

(h) Hosting /Telephone Services.  Client may not have any hardware or software
in the Client Area or the Facility that is the unsolicited recipient/host of
Internet traffic from outside the Facility.  Client may not use any telephone
services, telephone carriers or Internet provider in the Client Area other than
those provided by Teqcorner.

 

(i) Surrender.  Client will immediately leave the Client Area upon termination
of the License.  In the event that Client does not surrender the Client Area
upon termination of the License, Teqcorner reserves the right to charge Client
two (2) times the Monthly Base Service Fee prorated for each day the Client
remains in the Client Area following the End Date (as defined in Section 4). 
Teqcorner may also refuse to provide any services during such period at no
liability to Teqcorner.  If Client leaves behind any property, such property
will be deemed abandoned and may be disposed of by Teqcorner, including

 

2

--------------------------------------------------------------------------------


 

being discarded, at Client’s expense, and/or sold.  If Client defaults under the
License and Client is denied access to the Client Area, Teqcorner will not be
liable for any damages to the Client.

 

(j) Keys and Security; User Ids and Passwords. Any keys or entry cards provided
by Teqcorner will remain Teqcorner’s property at all times.  Two sets of keys
and entry cards shall be provided at no extra charge.  Client will not make any
copies of these keys and entry cards or allow anyone else to use them without
Teqcorner’ prior written consent.  Any loss must be reported to Teqcorner
immediately.  Client will pay the cost of replacement keys or cards and of
changing locks.  Client will use its reasonable efforts to keep the Building,
the Facility, the Client Area and Client’s personal property safe and secure at
all times.

 

3.  Teqcorner Services.

 

(a) Base Services.  As long as Client is (i) current in paying its Fees and (ii)
in compliance with the License, Teqcorner will provide Client with the Base
Services and Client will be eligible to request Additional Services. Teqcorner
guarantees that Client’s Area will be ready for move in.  If for any reason
space is not available, Teqcorner guarantees that office space of equal or
greater size and quality will be made available, until such time as Client Area
is made available.

 

(b) Technology Services.  As long as Client is (i) current in paying its Fees
and (ii) in compliance with the License, Teqcorner will provide Client, as
requested, with voice and data services, including without limitation, telephone
installation and usage, Internet connections and technology support services
(the “Technology Services”).  Such Technology Services will be subject to the
charges described in Section 5 below.

 

(c) Parking.  If Teqcorner has parking available for Clients at or in the
vicinity of the Building, it will provide Client with the number of parking
spaces listed in the Services Guide - Exhibit B of the License at Teqcorner’
published rates during the time the parking services are utilized, which rates
may change from time to time in Teqcorner’ sole discretion.  Client will abide
by all rules and regulations governing parking in and around the Building.

 

(d) Access to Client Area; Relocation.  Teqcorner can enter the Client Area at
any reasonable.  In no event will Teqcorner charge Client Monthly Base Service
Fees for such Client Area until it becomes available to Client. If Client
chooses to relocate, it will bear all costs associated with its relocation. 
Prior to any relocation, Client shall enter into a facility service License with
respect to the new Client Area.

 

(e) Teqcorner’s Limitation of Liability.  The Client acknowledges that due to
the imperfect nature of verbal, written and electronic communications, neither
Teqcorner nor Teqcorner’s landlord or any of their respective officers,
directors, employees, shareholders, partners, agents or representatives shall be
responsible for damages, direct or consequential, that may result from the
failure of Teqcorner to furnish any service, including but not limited to the
service of conveying messages, communications and other utility or services. 
The Client’s sole remedy and Teqcorner’s sole obligation for any failure to
render any service, any error or omission, or any delay or interruption of any
service, is limited to an adjustment to the Client’s bill in an amount equal to
the charge for such service.

 

WITH THE SOLE EXCEPTION OF THE REMEDY DESCRIBED ABOVE, CLIENT EXPRESSLY AND
SPECIFICALLY AGREES TO WAIVE, AND AGREES NOT TO MAKE, ANY CLAIM FOR DAMAGES,
DIRECT OR CONSEQUENTIAL, INCLUDING WITH RESPECT TO LOST BUSINESS OR PROFITS,
ARISING OUT OF ANY FAILURE TO FURNISH ANY SERVICE, ANY ERROR OR OMISSION WITH
RESPECT THERETO, OR ANY DELAY OR INTERRUPTION OF SERVICES.  TEQCORNER DISCLAIMS
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

4.  Term, Renewal and Termination.

 

(a) Term.  The initial term of the License shall commence and end on the dates
identified in Sections B.3 and B.5 of the License Outline (the “Initial Term”). 
On the terms and subject to the conditions set forth in Section 4(b) below, at
the end of the Initial Term, Teqcorner may elect to permit Client to renew the
License in which case Client shall complete a Renewal Election Form and execute
a Facility Service Renewal License (“Renewal License”).  The length of the term
of such renewal (the “Renewal Term” and together with the Initial Term, “The
Term”) and other relevant terms shall be described in the Renewal License.  The
last day of the Initial Term or any Renewal Term shall be an “End Date.”

 

(b) Client Renewal and Termination.

 

(i) Termination by Client.  In order for Client to terminate the License
effective on an End Date, Client shall submit a completed

 

3

--------------------------------------------------------------------------------


 

Termination Election Form to Teqcorner indicating its intention to terminate at
least ninety (90) calendar days prior to the relevant End Date. Client
termination day must be the last day of the month.

 

(ii) Renewal by Client.  If Client desires to renew the License beyond the End
Date, it shall submit a completed Renewal Election Form to Teqcorner at least
ninety (90) calendar days prior to the relevant End Date.  A Renewal License
executed by Client shall accompany this Renewal Election Form.  Upon receipt of
an executed Renewal Election Form and Renewal License, Teqcorner shall, in its
sole discretion, determine whether to permit renewal of the License.  In the
event that it permits renewal of the License, Teqcorner shall execute the
Renewal License.  If Teqcorner does not wish to renew the License, it will so
notify Client and the License will terminate effective on the End Date.

 

(iii) Late Termination. If Client does not submit a Termination Election Form
(or an executed Renewal License if it seeks to renew the License) at least
ninety (90) calendar days prior to the relevant End Date, Teqcorner may in its
absolute discretion: (A) make the Client Area available for viewing at any time
through the effective date of termination of the License to other Clients,
prospective Clients or for Teqcorner personnel, and (B) either (i) terminate the
License effective on the End Date or (ii) automatically renew the License for
the period on the relevant End Date and ending on the last day of the calendar
month following the month in which such End Date occurs and which renewal shall
otherwise be on the same terms and conditions as those set forth in the original
License.

 

(c) Termination by Teqcorner.  Teqcorner may terminate the License in its
absolute discretion effective (i) on any End Date, (ii) on the date of
termination of its lease for the Facility or destruction of the Facility or
(iii) immediately if (A) Client has not paid its Fees when due to Teqcorner; (B)
Client is in breach of the License and such breach, if of a nature that could be
cured, has not been cured within five (5) business days’ written notice of the
breach from Teqcorner, or (C) if the conduct of Client, its agents, employees,
invitees, or persons permitted by Client in the Building, the Facility or the
Client Area is incompatible with general business use.

 

(d) Termination of Services.  Client must vacate the Client Area on or prior to
the effective date of termination of the License.  In the event that Client
fails to vacate the Client Area or pay all outstanding Fees in full within 5
business days of written notice Teqcorner may at its sole discretion: (i)
reenter and take possession of the Client Area and remove all persons and
property from the Client Area, (ii) disconnect any Technology Services, (iii)
restrict or eliminate Client’s access to the Client Area and/or Facility and/or
Building and (iv) cease supplying Client with any Services.  Teqcorner shall not
be liable to Client for any damages to Client if Client does not vacate the
Client Area and Teqcorner takes any of the above actions, changes the locks,
moves Client’s property or otherwise denies Client access to the Client Area. 
In addition, Client shall be liable for charges to reconnect or reinstall any
Services at Teqcorner standard rates effective at the time such reconnection or
reinstallation.

 

Notwithstanding any other provision of this Agreement, if Teqcorner is unable to
provide adequate space in the building and upon Client’s delivery of at least
four (4) months’ prior written notice, Client may terminate the License upon
delivery to Teqcorner of written notice of such termination, and such
termination shall be effective on that date stated in the notice, so long as
such date is at least four (4) months after delivery of the notice (provided
further, however, that the parties may agree in writing to a shorter period).

 

(e) Termination Procedures.  Following termination of the License, Client shall
remain responsible for paying all Fees and other outstanding obligations to
Teqcorner.  After termination of the License, Client will timely notify all of
its customers, suppliers and other contacts of Client’s new address and phone
numbers.  Teqcorner shall have no obligation to notify any person or entity of
Client’s new address or phone numbers.  Client acknowledges that Teqcorner will
comply with the U.S. Postal Service regulations regarding Client mail.  Client
agrees not to file a change of address form with the postal service.  Filing of
a change of address form may forward all mail addressed to the facility to the
Client’s new address. In addition, all telephone and facsimile numbers and IP
addresses are property of Teqcorner.  These numbers will not be transferred to
you at the end of term.  For a period of thirty (30) calendar days after the
expiration of this License, Teqcorner will provide the Client’s new telephone
number and address to all incoming callers and will hold or forward the Client’s
mail, packages, and facsimiles at no cost to Client per the Termination Election
Form. After thirty (30) calendar days Client may request the continuation of
this service at the Client’s cost.

 

Unless Client otherwise notifies Teqcorner in writing, Teqcorner will follow its
standard mail, telephone and voice forwarding policy and charge Client its
published rates for such services on the

 

4

--------------------------------------------------------------------------------


 

effective date of termination of the License.  The fees for such services will
be deducted from the Service Retainer (as defined in Section 5(c) hereof).

 

5. Fees.

 

(a) General. Invoices (the “Monthly Invoices”) are issued on or about the 20th
day of each calendar month (the “Monthly Invoice Date”) and will include fees
for (i) Monthly Base Service Fees for the next calendar month, (ii) Technology
Services periodic and set -up fees for the next calendar month (the “ Technology
Periodic Fees”), (iii) Unpaid Technology Services usage fees for all prior
calendar months (the “ Technology Usage Fees” and, together with the Technology
Periodic Fees, the “ Technology Service Fees”), (iv) parking fees for the next
calendar month (the “Parking Fees”) if applicable and (v) any Additional
Services requested by Client or Energy Surcharge (as defined in Section 5(f))
since the last Monthly Invoice (the “Additional Service Fees” and together with
the Monthly Base Service Fees, Parking Fees and the Technology Services Fees,
the “Fees”).  Payment for any and all Fees is due in full on the 5th day of the
calendar month following Monthly Invoice Date month.  Any Monthly Base Service
Fees, Parking Fees and Technology Service Fees for periods of less than a
calendar month shall be proportionately determined based on a 30-day month. 
Teqcorner shall have the right to terminate all Client Technology Services if
Client does not remain current in paying its Fees.  All payments will be made in
the United States in U.S. dollars.

 

(b) Determination of Fees.

 

(i) Monthly Base Service Fees.  Monthly Base Service Fees are determined based
upon the Base Occupancy for the Client Area set forth in Section C.1 or 2 of the
License.

 

(ii) Technology Service Fees.  Clients shall pay one-time installation and set
up as well as periodic charges for Technology Services as described in published
Teqcorner rates, as such rates may change from time to time in Teqcorner’ sole
discretion.  Subject to a minimum usage equal to the Technology Minimum set
forth in section C.4 of the License, Client shall select the level of Technology
Services it uses.  All Client Areas are subject to a minimum Technology Service
Fee based upon the Technology Minimum for a Client Area.  Technology Services
are subject to standard Teqcorner fees, as published at the time of usage, for
usage up to the Base Occupancy.  Any usage in excess of the Base Occupancy is
subject to premium Teqcorner fees, as published at the time of usage.  Teqcorner
shall be the sole and exclusive provider of telecommunication and data services
to Client.

 

(c) Refundable Service Retainer.  The refundable service retainer set forth in
Section C.3 of the License paid by Client in connection with the License (the
“Service Retainer”) will be held by Teqcorner as security for Client’s
performance of its obligations under the License.  The Service Retainer is not a
deposit and shall not accrue interest.  Any remaining Service Retainer after
deducting outstanding Fees and any other costs or expenses, including Collection
Costs (as defined in Section 5(f)), owed to Teqcorner, will be paid to Client
within sixty (60) calendar days of the effective date of termination of the
License.  Teqcorner may require Client to increase the amount of the Service
Retainer in the event that Client’s monthly fees exceed the amount of the
Service Retainer or Client does not pay its Fees in a timely manner.  In
addition, in the event that Teqcorner applies any of the Service Retainer
pursuant to the License, Teqcorner retains the right to return only the unused
portion  of the retainer. If applied amounts pursuant to the License agreement
are more than the retainer , then the Client is liable for the additional
charges.

 

(d) Payments. Client agrees to pay the base and additional service fees and all
applicable sales or use taxes on the payment dates listed on the license
summary.  If Client disputes any portion of the charges on Client’s bill, Client
agrees to pay the undisputed portion on the designated payment date.  Client
agrees that charges must be disputed within sixty (60) calendar days or Client
waives the right to dispute such charges.  Client may be charged a late fee for
any late payments.

 

(e) Default.  Client is in default under this License if; 1) Client fails to
abide by rules and regulations of the facility, a copy of which has been
provided; 2) Client does not pay fees on the designated payment date and after
written notice of this failure to pay Client does not pay within five (5)
business days; and 3) Client does not comply with the terms of this License.  If
the default is unrelated to payment the Client will be given written notice of
the default and the Client will have ten (10) calendar days to correct the
default.

 

(f) Late Payment.  Past due Monthly Invoices not paid by the 5th calendar day of
the month (the “Late Fee Date”) following the Monthly Invoice Date will be
subject to a 5% late fee charge.  Any sums not paid by the Late Fee Date shall
automatically accrue interest from the Late Fee Date at rate of eighteen percent
(18%) per annum or the highest rate allowed by law, whichever is less. 
Teqcorner shall charge Client its standard return

 

5

--------------------------------------------------------------------------------


 

check fee for all returned checks.  Returned checks will not be considered
timely payments for calculation of late charge fees.  Client shall also be
liable for any costs incurred by Teqcorner (“Collection Costs”), including
without limitation, attorneys’ fees and/or costs of collection or of ensuing
performance.  Such fees shall be added to any amounts due under the License.

 

(g) Taxes.  All fees charged by Teqcorner for Services are exclusive of all
excise, sales, use, personal property and other similar taxes and fees (“Taxes”)
now in force or enacted in the future in connection with the delivery of
Services.  Client will be responsible for all such Taxes, except for taxes based
on Teqcorner’ net income.

 

6.  License Agreement

 

THIS LICENSE IS NOT A LEASE OR ANY OTHER INTEREST IN REAL PROPERTY.  IT IS A
CONTRACTUAL ARRANGEMENT THAT CREATES A REVOCABLE LICENSE.  Teqcorner retains
legal possession and control of the center and the office assigned to the
Client.  Teqcorner’s obligation to provide the Client area and services is
subject to the terms of Teqcorner’s lease with the landlord.  This License
terminates simultaneously with the termination of Teqcorner’s lease or the
termination of the operation of Teqcorner’s facility for any reason.  As our
Client you do not have any rights under Teqcorner’s lease with its landlord. 
When this License is terminated because the term has expired or otherwise, the
Client’s license to occupy the facility is revoked.  Client agrees to remove the
Client’s personal property and leave the office as of the date of termination. 
Teqcorner is not responsible for property left in the office after termination.

 

7.  Indemnifications; Limitation of Liability; Insurance.

 

(a) Indemnity. Client indemnifies and holds harmless Teqcorner, its officers,
directors, employees, agents and affiliates from and against any loss, damage,
injury, liability or expense to or of person or property occasioned by or
resulting from (i) Client’s default in observing the terms of the License, (ii)
any willful or negligent act on the part of Client, its agents, employees,
invitees, or persons permitted by Client in the Building, the Facility or the
Client Area, (iii) charges associated with any toll fraud traceable to the
Technology Services, including but not limited to, unauthorized use of calling
cards, call forwarding or telephone lines or (iv) any computer “virus”,
unauthorized access or other corruption, infiltration or disruption traceable to
Client’s use of Technology Services.  Neither Teqcorner nor Client will be
liable to any other person on account of loss, damage or theft to any business
or personal property of Teqcorner or Client, its officers, directors, its
agents, employees, invitees, or persons permitted by Teqcorner or Client in the
Building.  Neither Teqcorner nor Client will be liable for any loss, damage,
injury, and liability or expense to or of person or property except as may
result from Teqcorner’s or Client’s willful misconduct or grossly negligent
acts.

 

(b) No Consequential Damages.  Teqcorner will not be liable for any claim of
business interruption or for any indirect, incidental, special, consequential,
exemplary or punitive damages arising out of any failure to furnish any service
or facility, any error or omission with respect thereto, or any delay or
interruption of same, even if advised of the possibility of such damages,
whether arising under theory of contract, tort (including negligence), strict
liability or otherwise.  Teqcorner’ liability under the License will in no event
exceed the amount paid by Client for the services for which the claim arose.

 

(c) No Warranties.  ANY SERVICES PROVIDED BY TEQCORNER PURSUANT TO THE AREEMENT
ARE PROVIDED ON AN “AS IS” BASIS, AND CLIENTS USE OF THE SERVICES IS AT ITS OWN
RISK.  TEQCORNER DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY AND ALL OTHER EXPRESS
AND/OR IMPLIED WARRANTIES, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT AND TITLE,
AND ANY WARRANTIES ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE. 
TEQCORNER DOES NOT WARRANT THAT ANY SERVICES WILL BE UNINTERRUPTED, ERROR-FREE,
OR COMPLETELY SECURE.

 

(d) Basis of the Bargain; Failure of Essential Purpose. The parties acknowledge
that Teqcorner has set its prices and entered into the License in reliance upon
the limitations of liability and disclaimers of warranties and damages set forth
herein, and that the same form an essential basis of the bargain between the
parties.  The parties hereby agree to the allocation of risk contained herein. 
The parties agree that the limitations and exclusions of liability and
disclaimers specified in the License will survive and apply even if found to
have failed of their essential purpose.

 

(e) Damages and Insurance. Client is responsible for any damage that the Client
causes to the center or area(s) beyond normal wear and tear.

 

6

--------------------------------------------------------------------------------


 

Teqcorner has the right to inspect the condition of the office from time to time
and make any necessary repairs so long as no interference with operations of
Client occurs.

 

The Client is responsible for insuring all its personal property against all
risks.  The Client has the risk of loss with respect to any of the Client’s
personal property- Client agrees to waive any right of recovery against
Teqcorner, its directors, officers and employees for any damage or loss to
Client’s property under the Client’s control.  All property in the Client’s
area(s) is understood to be under Client’s control.

 

8. Miscellaneous.

 

(a) Survival.  The provisions of Sections 4(e), 5, 6, 7 and 8 shall survive
termination of the License.

 

(b) Force Majeure.  Except for the obligation to make payments, neither party
will be responsible for delays or failures in performance resulting from acts
beyond the control of such party, including without limitation, acts of God,
riots, and acts of war, epidemics, fire, earthquakes or other natural disasters.

 

(c) Complete License, Modification; Counterparts. The License and any other
terms and conditions incorporated by reference herein, contain the entire
understanding of the parties with respect to the subject matter hereof, and
supersede any and all related prior understandings and Licenses, oral or
written.  The License cannot be modified or amended except in a writing signed
by both parties.  The License may be executed in two or more counterparts, each
of which will be deemed an original, but all of which together shall constitute
one and the same instrument.  Once signed, any reproduction of the License made
by reliable means (e.g., photocopy, facsimile) is considered an original.

 

(d) Severability, Waiver.  If any provision of the License is declared or found
to be illegal, unenforceable or void, then each provision not so affected will
remain in full force and effect.  The waiver by a party of a breach of any
provision of the License shall not operate or be construed as a waiver of any
other or subsequent breach by the other party.

 

(e) Restriction on Hiring.  Teqcorner employees are an essential part of our
ability to deliver Teqcorner services.  The Client acknowledges this and agrees
that, during the term of the Client’s license and for one (1) year afterward,
Client will not hire any of Teqcorner’s or any of its affiliates’ employees.  If
the Client does hire one of Teqcorner’s employees, Client agrees that actual
damages would be difficult to determine and therefore Client agrees to pay
liquidation damages in the amount of one-half of the annual base salary of the
employee that the Client hires.  Client agrees that this liquidated damage
amount is fair and reasonable.

 

(f) Governing Law; Dispute Resolution. The License is made under and will be
governed by and construed in accordance with the laws of the state within which
the Facility is located without regard to conflicts of laws provisions.  The
parties will endeavor to amicably mutual discussions any disputes, differences,
or claims whatsoever related to the License.

 

(h) Assignment.  Client may not assign its rights or delegate its duties under
the License either in whole or in part without the prior written consent of
Teqcorner, in its sole discretion, and any attempted assignment or delegation
without such consent will be void.

 

(i) Notice.  All notices are to be in writing and may be given by registered or
certified mail postage prepaid, overnight mail service or hand delivered with
proof of delivery addressed to Teqcorner or Client at the address listed on the
signature page to the License or at such other address as may hereafter be
furnished in writing by either party to the other party.  Such notice will be
deemed to have been given as of the date it is delivered, mailed or sent,
whichever is earlier.

 

(j) Confidentiality, Use of Client Marks.  Each party hereto will hold the terms
of the License in confidence with the exception of disclosure to Client’s
attorney.  This confidentiality obligation survives termination of the License.
Teqcorner reasonably uses the name of Client, Client’s service marks,
trademarks, trade names and logo (“Client Marks”) and a description of the
Services performed for Client in its website, advertising and promotional
literature.  Otherwise, Teqcorner shall have no license, right, title or
interest in Client Marks, and Client shall have the right to discontinue or
modify use of Client Marks at any time.  Teqcorner agrees (i) that the nature
and quality of its use of Client Marks shall conform to the standards set by the
Client, (ii) to work with Client in facilitating Client’s monitoring and control
of the use of Client Marks and (iii) to supply the Client with specimens of use
of Client Marks upon request.

 

THE ADDITIONAL TERMS AND CONDITIONS IN EXHIBITS A THROUGH D HEREOF, AND ANY
AMENDMENTS THERETO, ARE PART OF THIS LICENSE.  THE CLIENT ACKNOWLEDGES THAT IT
HAS READ THIS AGREEMENT AND ITS EXHIBITS,

 

7

--------------------------------------------------------------------------------


 

UNDERSTANDS THEM, AND AGREES TO BE BOUND BY THEIR TERMS AND CONDITIONS. 
FURTHER, CLIENT AGREES THAT THIS AGREEMENT AND ITS EXHIBITS ARE THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMEENT BETWEEN THE PARTIES, WHICH SUPERSEDES ALL
PRIOR LICENSES, WHETHER ORAL OR WRITTEN, AND ALL OTHER COMMUNICATIONS BETWEEN
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF.

 

8

--------------------------------------------------------------------------------


 

CLIENT

TEQCORNER, LLC

 

 

By:

By:

 

 

 

 

/s/ David Gladstone

 

/s/ Stasia MacLane

 

Name:

Name:

Stasia MacLane

Title:

Title:

Managing Director

 

 

Address for Formal Notice:

Address for Formal Notice:

 

 

 

1616 Anderson Road
McLean, VA  22102
(703) 356-0080 (Tel)
(703) 356-3166 (Fax)

 

smaclane@teqcorner.com

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

Base Services

 

The following base services are included in Client’s Monthly Base Fee:

 

•                  Furnished Client Area

•                  Receptionist Services Monday - Friday 9:00 a.m. - 5:00 p.m.,
excluding holidays*

•                  Ten (10) hours per month of furnished team and meeting room
use combined, subject to availability and Client being current in its Teqcorner
payment obligations

•                  Use of photocopying area, subject to photocopying fees

•                  Business Address

•                  Mail and package receipt Monday - Friday 9:00 a.m. - 5:00
p.m., excluding holidays*

•                  Lighting and electrical power

•                  Cleaning services Monday - Friday, excluding holidays

•                  Heating and Air Conditioning, Monday – Friday; 8am-12 noon on
Saturdays, exluding holidays*

 

EXHIBIT C

Additional Services and Technology Services

 

The following Additional Services and Technology Services are available for
additional charges in accordance with published Teqcorner rates applicable at
the time such Additional Services and Technology Services are rendered, as such
rates may change from time to time in Teqcorner’s sole discretion:

 

TECHNOLOGY SERVICES

•                  Telephone equipment

•                  Voice messaging services

•                  Local and long distance telephone services

•                  Internet connection via T I

 

ADDITIONAL SERVICES

 

Office Supplies and Services

•                  Facsimile Number

•                  Facsimile Services

•                  Photocopying

•                  Outgoing mail and express mail services

•                  Office Supplies

•                  Additional Furniture

•                  Additional Conference Room Services in excess of Base
Services (subject to availability)

•                  Secretarial Services

Other Services

•                  Parking

 

10

--------------------------------------------------------------------------------


 

THIS PAGE IS PURPOSELY LEFT BLANK

 

11

--------------------------------------------------------------------------------


 

EXHIBIT D

Facility Map

 

[FLOOR POINT]

 

12

--------------------------------------------------------------------------------